         Case 8:16-cr-00076-JVS Document 804 Filed 10/16/19 Page 1 of 3 Page ID #:4530

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                 CRIMINAL MINUTES - GENERAL




 Case No.         SACR 16-76-JVS                                                                 Date     October 16, 2019


 Present: The Honorable        JAMES V SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                            Not Present                                     Not Present
                Deputy Clerk                      Court Reporter/Recorder                         Assistant U.S. Attorney



                U.S.A. v. Defendant(s):            Present Cust. Bond            Attorneys for Defendants:       Present App. Ret.

1.   Gilbert “Gil” N. Michaels        (Waiver)       Not              X     1. Joel Levine / Paul Meyer               Not          X

6.   Sean S. Moustakas                (Waiver)       Not              X     6. Bobby Samini                           Not          X

7.   James R. Milheiser               (Waiver)       Not              X     7. Craig Wilke                            Not    X

12. Lean D. Johnson                   (Waiver)       Not              X     12. Karren Kenney                         Not    X

14. Jonathan M. Brightman             (Waiver)       Not              X     14. H. Dean Steward                       Not    X

16. Sharon Scandaliato Virag          (Waiver)       Not              X     16. Robison Harley                        Not    X

18. Tammi L. Willliams                (Waiver)       Not              X     18. Correen Ferrentino                    Not    X

21. Francis S. Scimeca                (Waiver)       Not              X     21. Shaun Khojayan                        Not    X



 Proceedings:       [IN CHAMBERS] Further Minute Order re Defendants’ Reciprocal Discovery


             At the hearing on October 16, 2019, the defendants raised certain questions with
regard to their reciprocal discovery obligations. (See Docket No. 768.) The Court previously
ordered:

                    All defendants are ordered to produce no later than October 11, 20019 every
                    document or other evidence they intend to use either for examination in the
                    Government’s case in chief or their case in chief, save only true impeachment
                    documents.

(Id., p. 3; emphasis supplied.)

                    When a defendant’s reciprocal discovery obligation has been triggered:

                    defendant must permit the government, upon request, to inspect and to copy or
CR-11 (10/08)                                      CRIMINAL MINUTES - GENERAL                                                Page 1 of 3
         Case 8:16-cr-00076-JVS Document 804 Filed 10/16/19 Page 2 of 3 Page ID #:4531

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                     CRIMINAL MINUTES - GENERAL


                photograph books, papers, documents, data, photographs, tangible objects,
                buildings or places, or copies or portions of any of these items if:
                      (i) the item is within the defendant's possession, custody, or control; and
                      (ii) the defendant intends to use the item in the defendant's case-in-chief at
                      trial.

(Fed. R. Crim P. 16(b)(1)(A).) It is insufficient to simply state that the defendant will be using
documents produced by the Government in discovery. Any defendant who has not complied
with the Court’s order shall forthwith provide the Government a list of the specific documents
that defendant intends to use or make available for copying and review all such documents.

             The Court’s order was directed to all documents “save only true impeachment
documents.” (Docket No. 768, p. 2.) At the hearing, certain defendants professed uncertainty
as to the meaning of this phrase. The concept of impeachment is neither arcane nor opaque.
The following discussion in United States v. Swenson, 298 F.R.D. 474, 476-77 (D. Id. 2014)
(emphasis supplied), is informative:

                In the Court’s view, when cross examining a government witness, a defendant is
                asserting the defense that the government cannot prove the required elements of the
                crime charged and thus is required to disclose any evidence it seeks to use to
                establish the failure of proof. On the other hand, the defendant is not required to
                disclose evidence used to impeach a government witness by, for example, showing
                a prior inconsistent statement. To hold otherwise, would effectively render Rule
                16(b)(1)(A) a nullity unless a defendant asserted an affirmative defense or planned
                to put on his or her case after the government rested.

The Court draws two conclusions. First, evidence which does no more than rebut the
Government’s proof is not impeachment. United States v. Crowder, 325 F. Supp. 3d 131, 137
(D. D.C. 2018.)1 Second, impeachment evidence is evidence that impeaches the witness. The

                1
                 Crowder collects the cases:

                Nearly every court to consider the issue has concluded the
                same. See, e.g., United States v. Hsia, No. 98-57, 2000 WL
                195067, at *2 (D.D.C. Jan. 21, 2000) (“[E]vidence
                [introduced] through cross-examination that the Court finds
                is part of [defendant's] case-in-chief” is subject to Rule
                16(b) disclosure); United States v. Napout, No. 15-252, 2017
                WL 6375729, at *7 (E.D.N.Y. Dec. 12, 2017) (“Rule 16
                requires Defendants to identify all non-impeachment exhibits
                they intend to use in their defense at trial, whether [or
                not] the exhibits will be introduced through a government
CR-11 (10/08)                           CRIMINAL MINUTES - GENERAL                              Page 2 of 3
         Case 8:16-cr-00076-JVS Document 804 Filed 10/16/19 Page 3 of 3 Page ID #:4532

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                     CRIMINAL MINUTES - GENERAL


example given in Swenson is a prior inconsistent statement. See United States v. Aiyaswamy,
2017 WL 1365228 at * 5 (N.D. Cal. Apr. 14, 2017).

                The Court will hold the defendants to their reciprocal discovery obligations.




                                                                                          :

                                                         Initials of Deputy Clerk   lmb
cc:




                witness.”); United States v. Aiyaswamy, No. 15-568, 2017 WL
                1365228, at *5 (N.D. Cal. Apr. 14, 2017) (“Defendant must
                disclose and produce substantive, non-impeachment evidence
                under Rule 16(b), whether ... [to be] introduce[d] during
                cross-examination or after the Government rests.”); Holden,
                2015 WL 1514569, at *2 (same); United States v. Larkin, No.
                12-319, 2015 WL 4415506, at *5 (D. Nev. July 20, 2015)
                (same); United States v. Swenson, 298 F.R.D. 474, 476 (D.
                Idaho 2014) (same). Accordingly, the Court finds that the
                phrase “case-in-chief” in Rule 16(b)(1)(A) refers to any
                substantive evidence Brumfield affirmatively intends to
                introduce to prove her theory of the case or defenses, as
                opposed to for the purpose of impeachment only, regardless
                of when during the trial such evidence will be offered.

         (325 F. Supp. 3d at 137.)
CR-11 (10/08)                           CRIMINAL MINUTES - GENERAL                              Page 3 of 3
